Citation Nr: 0707976	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a gunshot wound to the right buttock.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran had Recognized Guerilla service from May 1945 to 
May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The veteran's claim of entitlement to service connection for 
residuals of a gunshot would to the right buttock was first 
denied in a rating decision dated in March 1950. Numerous 
subsequent rating decisions denied service connection for 
residuals of a gunshot wound to the right buttock.  A July 
1997 rating decision continued the denial on the grounds that 
new and material evidence had not been received, and no 
appeal was initiated from that rating decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a gunshot 
wound to the right buttock was last denied in a July 1997 
rating decision on the grounds that new and material evidence 
had not been received, and no appeal was initiated from that 
rating decision.

2.  Evidence received since the July 1997 denial is not new 
and material for the claim of service connection for a 
gunshot wound to the right buttock, in that it is duplicative 
and does not raise a reasonable possibility of substantiating 
the claim. 


CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received since the 
June 1997 rating decision, and the claim of service 
connection for a gunshot wound to the right buttock is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
August 2003 letter.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive timely 
notice concerning the degree of disability and effective 
dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's application to reopen his 
previously denied and final claim for service connection of a 
gunshot wound to the right buttock.  In particular, the RO 
has informed the veteran that he had been previously denied 
service connection for this disorder by a prior unappealed 
rating decision because the evidence of record failed to show 
that residuals of a gunshot wound to the right buttock were 
incurred during his period of recognized service.  The RO has 
also informed the veteran of what evidence would qualify as 
new and material.  Accordingly, the RO properly informed the 
veteran of the reasons for the previous denial and of what 
evidence would be necessary to establish his application to 
reopen the claim on appeal. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the August 
2003 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim. 38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records.  The veteran has not indicated 
treatment at a VA hospital or the presence of any other 
outstanding relevant records, and he has not requested VA's 
assistance in obtaining any other evidence.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  There is no competent medical evidence of record 
that suggests that of the veteran incurred residuals of a 
gunshot wound to the right buttock in service and his 
application to reopen is denied hereinbelow.  Accordingly, an 
examination is not necessary to decide the claim on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines 'new and 
material evidence') were changed for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in July 2003); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

In March 1950 the veteran's claim of entitlement to service 
connection for residuals of a gunshot wound to the right 
buttock.  The evidence at the time indicated that the veteran 
incurred a gunshot wound to the right buttock on January 31, 
1945, which was prior to his active service with the Armed 
Forces of the United States from May 4, 1945, to September 3, 
1945, as a recognized guerilla.  

At the time of the July 1997 rating decision, the evidence of 
record included the veteran's service medical records, 
numerous personal statements and affidavits from the veteran 
and his purported comrades indicating that the veteran 
incurred a gunshot wound to his right buttock in January 
1945.  Also of record were reports from various private 
doctors showing complaints and treatment of residuals of a 
gunshot wound to the right buttock as well as a February 1950 
VA special orthopedic examination showing residuals of a 
gunshot wound to the veteran's right buttock. 

Since the July 1997 rating decision, the RO has received 
numerous pieces of evidence.  In particular the veteran 
submitted numerous personal statements and affidavits from 
himself and his purported comrades indicating incurrence of 
residuals of a gunshot wound to the right buttock in January 
1945.  Also received at the RO were duplicate personnel 
records and private medical records showing complaints and 
treatment of residuals of a gunshot wound to the right 
buttock.  

The Board finds the evidence submitted since the July 1997 
rating decision is not new and material.  The veteran's and 
his comrade's personal statements and affidavits are 
duplicative of the evidence considered in the July 1997 
rating decision; it has been established the veteran incurred 
a gunshot wound and resultant residuals in January 1945.  The 
medical evidence submitted simply is duplicative of the 
previous medical evidence considered in that it simply 
provides a history of the veteran receiving a gunshot wound 
in January 1945 and details residuals thereof.  The basis for 
the previous denials was that there was no evidence that the 
veteran incurred residuals of a gunshot wound to the right 
buttock during a period of recognized service.  Accordingly, 
the evidence received since the July 1997 rating decision is 
duplicative, not new and material, and does not raise a 
reasonable possibility of sustaining the claim.



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
gunshot wound to the right buttock, and the application to 
reopen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


